Case 1:18-cv-01229-RJJ-RSK ECF No. 18 filed 11/26/18 PageID.116 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 INTERNATIONAL PAPER COMPANY,

                                      Plaintiff,
                                                               Civil Action No.: 1:18-cv-1229
 v.

 GEORGIA-PACIFIC CONSUMER PRODUCTS LP,
 FORT JAMES CORPORATION, GEORGIA-PACIFIC
 LLC, NCR CORPORATION,
 and WEYERHAEUSER COMPANY,

                                      Defendants.


           ORDER STAYING TIME TO ANSWER COMPLAINT, CROSS-
               CLAIMS AND COUNTERCLAIM PENDING APPEAL
 ________________________________________________________________________


        Having considered the parties’ Stipulation,

        IT IS ORDERED that, effective immediately, all deadlines in the above-captioned

 proceeding, including the time to answer or move in response to Plaintiff’s complaint and

 Defendant-Weyerhaeuser’s cross-claims and counterclaim, are stayed pending issuance of a

 mandate after final adjudication of the appellate proceedings in Georgia-Pacific Consumer

 Products LP et al. v. NCR Corporation, et al., Case No. 1:11-cv-00483 (RJJ).

        Following issuance of the mandate, (a) Defendant NCR Corporation shall have thirty

 (30) days to answer or otherwise move in response to the Complaint in the IP Action; (b)

 Plaintiff shall have thirty (30) days to answer or move in response to Defendant

 Weyerhaeuser Company’s Counterclaim; (c) Plaintiff shall have thirty (30) days to answer or

 move in response to Defendants Georgia-Pacific Consumer Products LP, Fort James
Case 1:18-cv-01229-RJJ-RSK ECF No. 18 filed 11/26/18 PageID.117 Page 2 of 2



 Corporation and Georgia-Pacific LLC’s Counterclaim; (d) Defendants Georgia-Pacific

 Consumer Products LP, Fort James Corporation, Georgia-Pacific LLC and NCR Corporation

 shall have thirty (30) days to answer or move in response to Defendant Weyerhaeuser

 Company’s Cross-Claims; (e) Defendants NCR Corporation and Weyerhaeuser Company

 shall have thirty (30) days to answer or move in response to Defendants Georgia-Pacific

 Consumer Products LP, Fort James Corporation and Georgia-Pacific LLC’s Cross-Claims.




        IT IS SO ORDERED.




 Dated: November 26, 2018                       /s/ Robert J. Jonker
                                               ______________________
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
